DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 4, 5, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa (US 2013/0106750 A1, hereinafter referred as “Kurosawa”) in view of Nikulin (US 2018/0345789 A1, hereinafter referred as “Nikulin”).
 	Regarding claim 1, Kurosawa discloses a vehicle dual-system compatible control method, comprising: 
 	building a first system (In-vehicle Head Unit 112) and a second system (Mobile Communication Device 102) respectively on two independent processors (Fig. 1 and ¶0016 discloses processers 108 and 118 process data signals and may comprise various computing architectures for Mobile Communication Device 102 and In-vehicle Head Unit 112, respectively), the first system (In-vehicle Head Unit 112) communicating with a display screen (Fig. 1 and claim 1 discloses display on the touch panel of the in-vehicle head unit), an audio output unit (Fig. 1 and ¶0026 discloses speakers 126) and a touch screen (Fig. 1 and ¶0015 discloses in-vehicle head unit 112 can include a touch panel display system); 
 	sending, by the second system (Mobile Communication Device 102), a video signal to the display screen through data ports of the first system (In-vehicle Head Unit 112) (Fig. 1 and ¶0020-¶0021 discloses the mini HDMI port may connect to the HDMI or VGA interface of the in-vehicle head unit 112, so that whatever on the iPhone screen, such as apps, presentations, websites, and more to be mirrored on a touch panel of the in-vehicle head unit 112), and outputting, by the second system (Mobile Communication Device 102), an audio output signal to the audio output unit (speaker 126) through the data ports of the first system (In-vehicle Head Unit 112) (Fig. 1, ¶0015 discloses The In-vehicle head unit 112 integrated with peripherals, such as speaker system 126, and ¶0020 discloses the mini HDMI port may also route digital audio to displays that support it), and obtaining, by the second system (Mobile Communication Device 102), touch coordinates of an application in the second system, when an application in the second system is executed (Abstract, ¶0024 and ¶0027 discloses enable/disable the launch and control of apps from the in-vehicle head unit 112 to which a mobile communication device with a touch screen is connected).
	Kurosawa doesn’t explicitly disclose obtaining, by the first system, touch coordinates on the touch screen, and determining, by the first system, a type of an application currently being executed; and sending, by the first system, a video signal to the display screen, and outputting, by the first system, an audio output signal to the audio output unit, when an application in the first system is executed. 
 	However, in a similar field of endeavor, Nikulin discloses obtaining, by the first system (Console 146), touch coordinates on the touch screen (¶0017 discloses touch input on a touch screen), and determining, by the first system (Console 146), a type of an application currently being executed (¶0025 and Fig. 1B illustrates the touch input on one of a radio, navi, music and video apps); and sending, by the first system (Console 146), a video signal to the display screen (143) (Fig. 1c and ¶0021 discloses video being displayed by display 143), and outputting, by the first system (Console 146), an audio output signal to the audio output unit (157), when an application in the first system (Console 146) is executed (Fig. 1c and ¶0021 discloses audio output 157 can be used for playing a song or playing the sounds associated with a video being displayed by display 143). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurosawa for the purpose of viewing a movie, a sports taping, or a TV show through native apps on the in-vehicle display (¶0025).
	Regarding claim 4, Kurosawa discloses the vehicle dual-system compatible control method according to claim 1, wherein the first system and the second system obtain audio input signals from an audio input unit (¶0021 discloses the USB connection between an iPod or iPhone and the in-vehicle head unit is also supported for communication and audio transmission. In addition, the audio signal can be transmitted from earphone plug over an analog line or Bluetooth with A2DP profile).
	Regarding claim 5, Kurosawa discloses a vehicle dual-system compatible control system, comprising: 
 	a display screen (Fig. 1 and claim 1 discloses display on the touch panel of the in-vehicle head unit), an audio output unit (Fig. 1 and ¶0026 discloses speakers 126) and a touch screen (Fig. 1 and ¶0015 discloses in-vehicle head unit 112 can include a touch panel display system); 
 	a first system (In-vehicle Head Unit 112) built on an independent processor (118) (Fig. 1 and ¶0015 discloses the in-vehicle head unit 112 can include a processor 118), and configured to communicate with the display screen (Fig. 1 and claim 1 discloses display on the touch panel of the in-vehicle head unit), the audio output unit (Fig. 1 and ¶0026 discloses speakers 126) and the touch screen (Fig. 1 and ¶0015 discloses in-vehicle head unit 112 can include a touch panel display system),…; and  	
 	a second system (Mobile Communication Device 102) built on another independent processor (108) (Fig. 1 and ¶0016 discloses the MCD 102 has an operating system and can include various applications either integrated into the operating system or stored in memory/storage 104 and executed by the processor 108), and configured to send a video signal to the display screen (Fig. 1 and ¶0020-¶0021 discloses the mini HDMI port may connect to the HDMI or VGA interface of the in-vehicle head unit 112, so that whatever on the iPhone screen, such as apps, presentations, websites, and more to be mirrored on a touch panel of the in-vehicle head unit 112) and output an audio output signal to the audio output unit (speaker 126) through data ports of the first system (In-vehicle Head Unit 112) (Fig. 1, ¶0015 discloses The In-vehicle head unit 112 integrated with peripherals, such as speaker system 126, and ¶0020 discloses the mini HDMI port may also route digital audio to displays that support it), and obtain touch coordinates of an application in the second system (Mobile Communication Device 102) when the application in the second system (Mobile Communication Device 102) is executed (Abstract, ¶0024 and ¶0027 discloses enable/disable the launch and control of apps from the in-vehicle head unit 112 to which a mobile communication device with a touch screen is connected).
 	Kurosawa doesn’t explicitly disclose obtain touch coordinates on the touch screen and determine a type of a current application, and send a video signal to the display screen and output an audio output signal to the audio output unit when an application in the first system is executed. 
 	However, in a similar field of endeavor, Nikulin discloses obtain touch coordinates on the touch screen (¶0017 discloses touch input on a touch screen) and determine a type of a current application (¶0025 and Fig. 1B illustrates the touch input on one of a radio, navi, music and video apps), and send a video signal to the display screen (143) (Fig. 1c and ¶0021 discloses video being displayed by display 143) and output an audio output signal to the audio output unit (157) when an application in the first system is executed (Fig. 1c and ¶0021 discloses audio output 157 can be used for playing a song or playing the sounds associated with a video being displayed by display 143). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurosawa for the purpose of viewing a movie, a sports taping, or a TV show through native apps on the in-vehicle display (¶0025).
	Regarding claim 8, Kurosawa discloses the vehicle dual-system compatible control system according to claim 5, further comprising an audio input unit (¶0021 discloses earphone), wherein 
 	the audio input unit is configured to obtain audio input signals, and send the audio input signals to the first system and the second system (¶0021 discloses the USB connection between an iPod or iPhone and the in-vehicle head unit is also supported for communication and audio transmission. In addition, the audio signal can be transmitted from earphone plug over an analog line or Bluetooth with A2DP profile).
	Regarding claim 9, Kurosawa discloses a non-transitory computer-readable storage medium storing a computer program that (¶0037 discloses non-transitory medium can include memory/storage that stores information for more than a minimal duration), when executed by a processor (¶0037 discloses the computers referred to in the specification may include a single processor), performs the vehicle dual-system compatible control method according to claim 1.
	Regarding claim 10, Kurosawa discloses a vehicle-mounted terminal, comprising a first processor, a second processor, and a memory, wherein 
 	the memory is configured to store a computer program; and the first processor is configured to build a first system (Fig. 1 and ¶0015 discloses the in-vehicle head unit 112 can include a processor 118); the second processor is configured to build a second system (Fig. 1 and ¶0016 discloses the MCD 102 has an operating system and can include various applications either integrated into the operating system or stored in memory/storage 104 and executed by the processor 108); and 
 	the first processor and the second processor are further configured to execute a computer program (¶0025 discloses the software module is executed on In-vehicle head unit 112 and can also include software executed on the MCD 102), so that the vehicle-mounted terminal performs the vehicle dual-system compatible control method according to claim 1.
	Regarding claim 11, Kurosawa discloses a computer program product comprising computer instructions that are stored on a non-transitory computer-readable storage medium (¶0037 discloses non-transitory medium can include memory/storage that stores information for more than a minimal duration), and that, when executed on a computer (¶0037 discloses the computers referred to in the specification may include a single processor), cause a computer to perform the vehicle dual-system compatible control method according to claim 1.

4. 	Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa in view of Nikulin and in further view of Kim (US 2016/0205521 A1, hereinafter referred as “Kim”).
	Regarding claim 2, Kurosawa as modified doesn’t explicitly disclose the vehicle dual-system compatible control method according to claim 1, further comprising: 
 	sending, by the second system, the video signal and/or the audio output signal to the first system through the data ports of the first system (Fig. 1 and ¶0020-¶0021 discloses the mini HDMI port may connect to the HDMI or VGA interface of the in-vehicle head unit 112, so that whatever on the iPhone screen, such as apps, presentations, websites, and more to be mirrored on a touch panel of the in-vehicle head unit 112. Fig. 1, and ¶0015 discloses the In-vehicle head unit 112 integrated with peripherals, such as speaker system 126, and ¶0020 discloses the mini HDMI port may also route digital audio to displays that support it).  
 	Kurosawa doesn’t explicitly disclose processing, by the first system, the video signal and/or the audio output signal of the second system by invoking a signal conversion function; and sending, by the first system, the processed video signal to the display screen and/or sending, by the first system, the processed audio output signal to the audio output unit.
 	However, in a similar field of endeavor, Kim discloses processing, by the first system, the video signal and/or the audio output signal of the second system by invoking a signal conversion function (Fig. 4, ¶0076 and ¶0129 discloses a terminal communication unit 150 for converting a signal received from the portable terminal 200 into normalized data. Fig. 4, ¶0114 and ¶0116 discloses when the first received signal includes information related to the radio service, the video service, or the audio service… and information indicating that the first received signal is a media signal to the normalizer 152c); and sending, by the first system, the processed video signal to the display screen and/or sending, by the first system, the processed audio output signal to the audio output unit ([Fig. 4 and ¶0066 discloses the display unit 110 may be installed in a center fascia 33 that is the center area of the dashboard 10, and outputs a screen for providing a service (referred to as ‘AVN screen’ below), such as the radio service, the video service, the audio service, or the navigation service, that is autonomously provided to the user by the AVN system 100).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kurosawa for the purpose of communicating with a variety of portable communication devices operating on different operating systems.
	Regarding claim 6, Kurosawa as modified doesn’t explicitly disclose the vehicle dual-system compatible control system according to claim 5, wherein the second system is further configured to be connected to the first system through the data ports of the first system (Fig. 1 and ¶0020-¶0021 discloses the mini HDMI port may connect to the HDMI or VGA interface of the in-vehicle head unit 112, so that whatever on the iPhone screen, such as apps, presentations, websites, and more to be mirrored on a touch panel of the in-vehicle head unit 112), so as to send the video signal (Fig. 1 and ¶0020-¶0021 discloses the mini HDMI port may connect to the HDMI or VGA interface of the in-vehicle head unit 112, so that whatever on the iPhone screen, such as apps, presentations, websites, and more to be mirrored on a touch panel of the in-vehicle head unit 112) and/or the audio output signal to the first system (Fig. 1, ¶0015 discloses The In-vehicle head unit 112 integrated with peripherals, such as speaker system 126, and ¶0020 discloses the mini HDMI port may also route digital audio to displays that support it).
 	Kurosawa doesn’t explicitly disclose the first system is further configured to process the video signal and/or the audio output signal of the second system by invoking a signal conversion function, and send the processed video signal to the display screen and/or send the processed audio output signal to the audio output unit.
	However, in a similar field of endeavor, Kim discloses first system is further configured to process the video signal and/or the audio output signal of the second system by invoking a signal conversion function (Fig. 4, ¶0076 and ¶0129 discloses a terminal communication unit 150 for converting a signal received from the portable terminal 200 into normalized data. Fig. 4, ¶0114 and ¶0116 discloses when the first received signal includes information related to the radio service, the video service, or the audio service… and information indicating that the first received signal is a media signal to the normalizer 152c), and send the processed video signal to the display screen and/or send the processed audio output signal to the audio output unit ([Fig. 4 and ¶0066 discloses the display unit 110 may be installed in a center fascia 33 that is the center area of the dashboard 10, and outputs a screen for providing a service (referred to as ‘AVN screen’ below), such as the radio service, the video service, the audio service, or the navigation service, that is autonomously provided to the user by the AVN system 100).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kurosawa for the purpose of communicating with a variety of portable communication devices operating on different operating systems.

5. 	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa in view of Nikulin and in further view of Hu (CN 106951202 B, hereinafter referred as “Hu”).
	Regarding claim 3, Kurosawa as modified doesn’t explicitly disclose the vehicle dual-system compatible control method according to claim 1, further comprising: loading a virtual screen program to communicate with the first system and the second system; and obtaining, by the second system, the touch coordinates generated by operating the application in the second system through the virtual screen program when the application in the second system is executed.
 	However, in a similar field of endeavor, Hu discloses loading a virtual screen program to communicate with the first system and the second system (pg. 3 discloses the vehicle-mounted terminal 10 receives screen information of the mobile terminal 20, and creates a virtual screen component and a virtual input component according to the screen information); and obtaining, by the second system, the touch coordinates generated by operating the application in the second system through the virtual screen program when the application in the second system is executed (pg. 4 discloses when the virtual input component of the vehicle-mounted terminal 10 receives the input information of the mobile terminal 20, the virtual screen component of the vehicle-mounted terminal 10 updates the display content of the virtual screen according to the input information, and stores the updated display content of the virtual screen in the frame buffer).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kurosawa for the purpose of expanding a mobile terminal into a mobile screen of a vehicle-mounted terminal (pg. 1).
	Regarding claim 7, Kurosawa as modified doesn’t explicitly disclose the vehicle dual-system compatible control system according to claim 5, further comprising a conversion module, wherein the conversion module is configured to load a virtual screen program to communicate with the first system and the second system, and send the touch coordinates generated by operating the application in the second system to the second system when the application in the second system is executed.
	However, in a similar field of endeavor, Hu discloses the conversion module is configured to load a virtual screen program to communicate with the first system and the second system (pg. 3 discloses the vehicle-mounted terminal 10 receives screen information of the mobile terminal 20, and creates a virtual screen component and a virtual input component according to the screen information), and send the touch coordinates generated by operating the application in the second system to the second system when the application in the second system is executed (pg. 4 discloses when the virtual input component of the vehicle-mounted terminal 10 receives the input information of the mobile terminal 20, the virtual screen component of the vehicle-mounted terminal 10 updates the display content of the virtual screen according to the input information, and stores the updated display content of the virtual screen in the frame buffer).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kurosawa for the purpose of expanding a mobile terminal into a mobile screen of a vehicle-mounted terminal (pg. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692